DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered. Claims 1 and 3 remain pending in the application.  The previous objections to the specification are withdrawn in light of applicant's amendment to the title.  The previous objections to claims 1 and 3 are withdrawn in light of applicant's amendment to claim 1.  The previous 35 USC 112 rejections of claims 1 and 3 are withdrawn in light of applicant’s amendment to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0063922 to Sano in view of U. S. Patent 2011/0223037 to Smith.
Sano teaches an electrically driven fluid pump device comprising: 
a fluid pump (5) that discharges fluid (Fig. 1; paragraph [0019]); 
an electric motor (4) that drives the fluid pump (5) (Fig. 1; paragraph [0022]); and
a control unit (3, 12) that controls a value of current supplied to the electric motor (4) to control rotation of the electric motor (4), thereby controlling a flow rate of fluid discharged from the fluid pump (5), wherein at startup of the electric motor (4), until the rotational speed of the electric motor (4) comes to a target rotational speed (ω0) set beforehand, the control unit (3, 12) drives the electric motor (4) by an open loop control 
when the rotational speed of the electric motor (4) has come to the target rotational speed (ω0), the control unit drives the electric motor (4) by a feedback control that keeps the rotational speed at a steady rotational speed (ω1*) (Figures 1-4; paragraphs [0059]-[0062]).
Sano teaches an electric motor having a speed thereof controlled by controlling a supply current to achieve a specified rotational speed, but does not teach a stepwise increase in speed.  Smith teaches a pump wherein:
a plurality of specified rotational speeds (at least the “start-up speed” and the “step speed amount”) for a motor are set beforehand in a control unit (28) for an open loop control, and in the open loop control, the rotational speed of the motor is increased stepwise (by the “step speed amount”) by stepwise control of the motor using the plurality of specified rotational speeds (at least corresponding to the “start-up speed” and the “step speed amount”) (Fig. 3, paragraph [0028]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Sano with the stepped acceleration taught by Smith in order to control the rate of acceleration of the pump during startup (Smith paragraph [0028]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0063922 to Sano in view of U. S. Patent 2011/0223037 to Smith and U. S. Patent Publication 2014/0356190 to Kalbeck.
Sano and Smith teach all the limitations of claim 1, as detailed above, but do not teach a temperature detector.  Kalbeck teaches a pump comprising:
a temperature detector that detects a temperature of fluid (ambient air), wherein at startup of the motor, when the temperature of the fluid (ambient air) detected by the temperature detector is lower than a specified temperature (-30 degrees Celsius), an open loop control is performed for a relatively long time (indicated by the long pulses shown in Figures 3 and 4), and when the temperature of the fluid detected by the temperature detector is higher than or equal to the specified temperature (-30 degrees Celsius), the open loop control is performed for a relatively short time (indicated by the shorter pulses shown in Fig. 5) (paragraphs [0063]-[0067]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Sano with the temperature sensitivity taught by Kalbeck in order to use a startup process that considers the temperature of the pump in order to minimize power consumption (paragraphs [0058] and [0064]-[0074]).
Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
Applicant argues “Smith does not disclose or suggest that a plurality of specified rotational speeds for an electric motor are set beforehand in the control unit and then In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  In this case, Sano already teaches an electric motor having a speed thereof controlled by controlling a supply current to achieve a specified rotational speed, and Smith is just used to teach a stepwise control based on a plurality of specified rotational speeds (at least the “start-up speed” and the “step speed amount”), as detailed above.  Accordingly the examiner maintains that the combination of Sano and Smith teaches “a plurality of specified rotational speeds for an electric motor are set beforehand in the control unit and then used to control supply current to the electric motor, as claimed”.
Applicant further argues that “although the speed of Smith’s cavity pump 12 is increased by step amounts, its pump 12 is driven in a different way than the pump of claim 1”.  Applicant goes on to explain that 
In Smith, the pump rotational speed is increased by increasing the rotational speed of the hydraulic motor 32, by increasing a hydraulic fluid supply from the hydraulic pump 30. In the pump device of claim 1, the pump rotational speed is increased by increasing the electric motor speed, which is accomplished by increasing an electric current supply

However, the examiner again maintains that even if the pump of Smith is “driven in a different way than the pump of claim 1”, the pump resulting from the combination of Sano and Smith, as detailed above, teaches a pump driven in the same way as the pump of claim 1.  In the rejection above, Sano teaches an electric motor having a speed thereof controlled by controlling a supply current to achieve a specified rotational speed, but does not teach a stepwise increase in speed.  Smith is cited to teach a stepwise control based on a plurality of specified rotational speeds (at least the 
Applicant goes on to argue about a combination involving the modification of Smith with Sano.  However, the combination above only involves the modification of Sano with Smith. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746